By JUDGE WM. MOULTRIE GUERRY
The Court is of the opinion that there is very little, if any, connection that the City of Norfolk has with the parties in the case and the matter in controversy. I recognize that the plaintiff’s choice of forum should be given a large amount of weight and should rarely be disturbed, but in this case I believe that there would be substantial inconvenience to the parties and witnesses if the case were tried in the City of Norfolk. The defendant, Mr. N. T. Torbert, resides in the City of Virginia Beach and maintains his principle place of business there, although he performs services in several cities, and I feel this is an insufficient reason to retain venue in the City of Norfolk. Most of the parties and the witnesses who were involved with the repair of the vessel and who operated it are employed in or reside in the City of Hampton, and also the transaction took place there. Therefore, the motion of the defendants will be granted to transfer venue to the Circuit Court of the City of Hampton, Virginia.